            Case 1:18-cv-02582-DLF Document 8 Filed 01/04/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 AMERICAN OVERSIGHT,

                       Plaintiffs,

                v.                                Civil Action No.: 18-2582-DLF

 UNITED STATES DEPARTMENT OF
 EDUCATION,

                       Defendant.


                                     JOINT STATUS REPORT

       The Parties, by and through their undersigned counsel, respectfully submit this status report

pursuant to the Court’s December 14, 2018 Minute Order. See Min. Order (Dec. 14, 2018).

       1.      At issue are six Freedom of Information Act (“FOIA”) requests that Plaintiffs

submitted to Defendant on April 27, 2018.

       2.      Defendant filed its Answer on December 14, 2018.

       3.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice and several other Executive agencies expired, and

appropriations to the Department lapsed. Absent an appropriation, Department of Justice attorneys

are prohibited from working, even on a voluntary basis, except in limited circumstances.

       4.      Defendant, the United States Department of Education, has already been funded

through previous congressional legislation and is operating normally. However, due to the partial

shutdown’s effect on the Department of Justice, parties’ counsel have not been able to confer with

regard to the status of Defendant’s search and review of documents responsive to Plaintiff’s FOIA

requests.
            Case 1:18-cv-02582-DLF Document 8 Filed 01/04/19 Page 2 of 2



       5.      The Parties propose to file a further Joint Status Report five days after the end of

the partial shutdown or on January 25, 2019, whichever is earlier.

       6.      Undersigned counsel has communicated this information to Defendant’s counsel,

and he has authorized this report to be filed.



January 4, 2019                                  Respectfully submitted,


                                                 /s/ Hart W. Wood
                                                 Hart W. Wood
                                                 D.C. Bar No. 1034361
                                                 AMERICAN OVERSIGHT
                                                 1030 15th Street NW, B255
                                                 Washington, DC 20005
                                                 (202) 873.1743
                                                 hart.wood@americanoversight.org


                                                 Counsel for Plaintiff




                                                    2
